

Exhibit 10.2
 
Amendment No. 4 to Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 7, 2005
between Lexmark International, Inc. (the “Seller”) and Lexmark Receivables
Corporation (the “Purchaser”).
 
Preliminary Statements. (1) The Seller and Purchaser are parties to a Purchase
and Contribution Agreement dated as of October 22, 2001 (as amended, restated,
modified or supplemented from time to time, the “Agreement”; capitalized terms
not otherwise defined herein shall have the meanings attributed to them in the
Agreement) pursuant to which, and subject to and upon the terms and conditions
of which, the Seller has sold and contributed Receivables from time to time to
the Purchaser.
 
(2) The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendment. Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended as follows:
 
1.1 Section 4.01(f) of the Agreement is hereby amended by replacing the date
“December 31, 2000” appearing in the 7th line therein with the date “September
30, 2005”.
 
SECTION 2. Effectiveness. This Amendment Agreement shall become effective at
such time that executed counterparts of this Amendment Agreement have been
delivered by each party hereto to the other party hereto and the Amendment dated
as of the date hereof to the Sale Agreement shall have become effective.
 
SECTION 3. Representations and Warranties. The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement).
 
SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement”or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated. Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.
 
SECTION 5. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 

--------------------------------------------------------------------------------


SECTION 6. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment Agreement.


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
                                    LEXMARK INTERNATIONAL, INC.
 
                                    By: /s/ Richard A. Pelini
                                    Title: Vice President and Treasurer
 
                                    LEXMARK RECEIVABLES CORPORATION
 
                                    By: /s/ Bruce J. Frost
                                    Title: Assistant Treasurer
 


 
 
 

--------------------------------------------------------------------------------